[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________            FILED
                                                      U.S. COURT OF APPEALS
                                 No. 09-16505           ELEVENTH CIRCUIT
                                                            JUNE 9, 2010
                             Non-Argument Calendar
                                                             JOHN LEY
                           ________________________
                                                              CLERK

                      D. C. Docket No. 08-01790-CV-WSD-1

JESSE COLE COCHRAN,
DANIELLE M. COCHRAN,
individually and as next friends and
natural guardians of their son,
Austin Cochran,


                                                       Plaintiffs-Appellants,

                                       versus

THE BRINKMANN CORPORATION,

                                                                 Defendant-
                                                       Third Party-Plaintiff-
                                                                  Appellee,

ROY COCHRAN,
RENA COCHRAN,

                                                                      Third
                                                           Party-Defendants.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                    (June 9, 2010)

Before CARNES, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:

      Appellants Jesse Cole Cochran and Danielle M. Cochran appeal the grant of

summary judgment in favor of the Brinkmann Corporation on the Cochrans’

product liability claim. Appellants also appeal two other decisions of the district

court: (1) excluding the late-filed supplemental reports of appellants’ expert and

(2) ruling the affidavit of another expert, David Brani, to be non-admissible.

      We review for abuse of discretion the district court’s exclusion of the

supplemental reports. Serra Chevrolet, Inc. v. General Motors, Corp., 446 F.3d

1137, 1146-46 (11th Cir. 2006). We review the court’s determination that the

Brani affidavit was not admissible for abuse of discretion as well. GE v. Joiner,

522 U.S. 136, 138-39 (1997). Finally, we review the entry of summary judgment

de novo. Dietz v. Smithkline Beecham Corp., 598 F.3d 812, 815 (11th Cir. 2010).

      We have reviewed the record and find no reversible error. There was no

abuse of discretion in the district court’s exclusion of the supplemental reports as



                                           2
they were not timely filed and no adequate reason for the late filing was given.

Likewise, there was no abuse of discretion in excluding the Brani affidavit because

it was submitted solely to support the claims of the excluded late-filed reports.

      Because, as the district court concluded, these two evidentiary rulings left

appellants with “no admissible evidence of alternative safer designs for the fryer in

this litigation” and “[p]laintiffs have failed to offer reliable, admissible expert

testimony or other evidence of an alternative design,” we can find no error in the

court’s entry of summary judgment in favor of defendant Brinkmann Corporation.

      AFFIRMED.




                                            3